Citation Nr: 1746988	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-42 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a scar condition.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for left ear hearing loss, claimed as bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Anchorage, Alaska.  The case has been transferred to Portland, Oregon, which now has jurisdiction.

The Veteran was scheduled for an October 2017 Travel Board hearing; however, in September 2017 correspondence he requested to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. (See September 2017 VA Form 21-4138.) 

Withdrawal of an appeal is only effective where withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Board finds that the September 2017 withdrawal was explicit and unambiguous.  Identifying the issues as service connection claims for left ear hearing loss (claimed as bilateral hearing loss), tinnitus, left arm condition, and left scar condition, the written statement noted "Veteran wishes to withdraw both his appeal and Travel Board request."  The statement, signed by the Veteran, was submitted by the Veteran's accredited representative.  Thus, the Board finds the September 2017 withdrawal was done with a full understanding of the consequences of this action.  Significantly, there is nothing in the file from the Veteran filed after September 2017 which indicates otherwise.

As there remain no allegations of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.



ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


